21-10529-shl      Doc 50    Filed 07/15/21 Entered 07/15/21 16:18:28           Main Document
                                          Pg 1 of 8



                                         Hearing Date and Time: August 12, 2021 at 10:00 a.m.
                                               Objection Deadline: August 5, 2021 at 5:00 p.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for the Debtor and Debtor-In-Possession
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys Appearing: Charles E. Simpson (csimpson@windelsmarx.com)
                      David Lopez (dlopez@windelsmarx.com)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
In re:                                  :
                                        :                         Chapter 11 Case
NINETY-FIVE MADISON COMPANY, L.P.,      :
                                        :                         No. 21-10529 (SHL)
                      Debtor.           :
                                        :
                                        :
-------------------------------------- -x

               DEBTOR’S MOTION PURSUANT TO 11 U.S.C. § 105(a) AND
          FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019(a) FOR ENTRY
           OF AN ORDER APPROVING A STIPULATION AND AGREEMENT OF
                   COMPROMISE, SETTLEMENT, AND RELEASE

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

         Ninety-Five Madison Company, L.P., as debtor and debtor-in-possession (the “Debtor”)

makes this motion (the “Motion”) pursuant to section 105(a) of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 9019(a) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) seeking entry of an order approving a

Stipulation and Agreement of Compromise, Settlement and Release (the “Stipulation”), annexed

hereto as Exhibit A, by and between the Debtor and TellaS Ltd. (“TellaS”). The proposed

Stipulation provides, in pertinent part, for payment to the Debtor in the sum of $140,000.00 from




{11944831:1}
21-10529-shl      Doc 50     Filed 07/15/21 Entered 07/15/21 16:18:28             Main Document
                                           Pg 2 of 8



the $239,094.96 security deposit (the “Security Deposit”) submitted by TellaS to the Debtor in

consideration for an 11-year lease agreement, dated May 27, 2008 (the “Lease Agreement”).

The Stipulation further provides for payment to TellaS in the sum of $124,080.39 from the

Security Deposit plus accrued interest thereon (the “Settlement Amount”), to resolve all claims,

actions, suits, demands, and causes of action based upon, arising out of, or related to the Security

Deposit. In support to the Motion, the Debtor respectfully states as follows:

                              Jurisdiction; Venue; Statutory Bases

         1.    This Court has jurisdiction over this Motion and any hearings or orders entered

pursuant thereto under sections 157(a) and 1334 of title 28 of the United States Code (“Title

28”), and the Amended Standing Order of Reference of the United States District Court for the

Southern District of New York dated January 31, 2012 (Preska, C.J.). Venue of this proceeding

and the Motion in this District is proper under sections 1408 and 1409 of Title 28. The statutory

predicates for the relief sought herein are section 105(a) of the Bankruptcy Code and Rule

9019(a) of the Bankruptcy Rules. This matter is a core proceeding under section 157(b) of Title

28.

                                               Background

         2.    On March 22, 2021 (“Petition Date”), the Debtor commenced this Chapter 11

case as a Debtor-in-Possession under Bankruptcy Code §§ 1107 and 1108.

         3.    Prior to the Petition Date, on or about May 27, 2008, TellaS and the Debtor

entered into the Lease Agreement whereby, inter alia, TellaS submitted the Security Deposit.

By December 31, 2019, the Security Deposit was valued at $264,080.39, which reflected the

interest earned to date. The parties agree that the Security Deposit is not property of the estate.




{11944831:1}                                      2
21-10529-shl      Doc 50     Filed 07/15/21 Entered 07/15/21 16:18:28            Main Document
                                           Pg 3 of 8



         4.    Pursuant to the terms of the Lease Agreement, TellaS was to install bathrooms on

the premises, subject to the Debtor’s prior written consent (the “Bathroom Renovations”).

         5.    TellaS did not receive written consent from the Debtor for the Bathroom

Renovations during the term of the Lease Agreement. Notwithstanding, TellaS offered the

Debtor $140,000.00 to cover expenses related to the Bathroom Renovations. The Debtor neither

accepted nor denied TellaS’s offer.

         6.    Beginning in June 2019, TellaS made demand upon the Debtor for return of the

Security Deposit. On December 30, 2020 and January 12, 2021, TellaS provided the Debtor

with legal demand letters for the return of the Security Deposit.

         7.    On January 28, 2021, TellaS commenced an Action in the Supreme Court of the

State of New York, County of New York (the “Supreme Court”), seeking the return of the

Security Deposit plus interest in the action captioned, TellaS v. Ninety-Five Madison Company,

L.P., Index No. 650652/2021 (the “Lawsuit”).

         8.    After the Petition Date, the parties entered into discussions to resolve all disputes

between them regarding the Security Deposit, and therefore agreed to engage in good-faith and

arms-length negotiations.

         9.    The Stipulation represents a fair and reasonable compromise because it spares the

estate from the cost of litigating the Lawsuit in the Supreme Court.

                                          The Stipulation

         10.   The Stipulation, a copy of which is attached hereto as Exhibit A, is the product of

arms’ length negotiation between the Debtor and TellaS. The Stipulation is in the best interests

of the Debtor’s estate and should therefore be approved.

         11.   The salient terms of the Stipulation are as follows:



{11944831:1}                                      3
21-10529-shl     Doc 50      Filed 07/15/21 Entered 07/15/21 16:18:28          Main Document
                                           Pg 4 of 8



               a. The parties agree that the Debtor shall receive $140,000 (the cost of the
                  Bathroom Renovations) from the Security Deposit and TellaS shall receive
                  $124,080.39 from the Security Deposit plus accrued interest earned thereon
                  (the “Settlement Amounts”), to resolve all claims, actions, suits, demands, and
                  causes of action based upon, arising out of, or related to the Security Deposit.


               b. In full and final satisfaction of the claims between the Parties, the Security
                  Deposit shall be released, and the Parties shall receive, the Settlement
                  Amounts set forth in paragraph 2 above within three business days after entry
                  of a final order approving of this Agreement by the Bankruptcy Court. Upon
                  receipt of its portion of the Settlement Amounts, TellaS shall be released from
                  all liability and any claims from the Debtor and the estate herein as well as
                  any successor trustee or estate representative and TellaS shall not have any
                  further claim against the Debtor in this chapter 11 case.

                                       Relief Requested

         12.   By this Motion, the Debtor respectfully requests that the Court enter an order

approving the Stipulation.

                                          Legal Basis

         13.   Bankruptcy Rule 9019(a) provides, in pertinent part, that “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Courts have held that in order to approve a settlement or compromise under Bankruptcy Rule

9019(a), a bankruptcy court should find that the compromise proposed is fair and equitable,

reasonable, and in the best interests of a debtor’s estate. In re Ionosphere Clubs, Inc., 156 BR

414, 426 (S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994) (citing Protective Comm. for Indep.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)).

         14.   The Second Circuit has stated that a bankruptcy court, in determining whether to

approve a compromise, should not decide the numerous questions of law and fact raised by the

compromise, but rather should “canvass the issues and see whether the settlement ‘fall[s] below

the lowest point in the range of reasonableness.’” Liu v. Silverman (In re Liu), 1998 U.S. App.


{11944831:1}                                    4
21-10529-shl       Doc 50     Filed 07/15/21 Entered 07/15/21 16:18:28           Main Document
                                            Pg 5 of 8



LEXIS 31698, at *3 (2d Cir. Dec. 18, 1998) (quoting In re W.T. Grant Co., 699 F.2d 599, 608

(2d Cir. 1983)); see also Masonic Hall & Asylum Fund v. Official Comm. Of Unsecured

Creditors (In re Refco, Inc.), 2006 U.S. Dist. LEXIS 85691, at *21-22 (S.D.N.Y. Nov. 16, 2006);

In re Ionosphere Clubs, 156 B.R. at 426; In re Purified Down Prods. Corp., 150 B.R. 519, 522

(S.D.N.Y. 1993) (“[T]he court need not conduct a ‘mini-trial’ to determine the merits of the

underlying litigation”); In re Drexel Burnham Lambert Group, Inc., 134 B.R. 499, 505 (Bankr.

S.D.N.Y. 1991).

         15.    In deciding whether a particular compromise falls within the “range of

reasonableness,” courts consider the following factors:

        the probability of success in the litigation;
        the difficulties associated with collection, if any;
        the complexity of the litigation, and the attendant expense, inconvenience, and delay; and
        the paramount interests of the creditors.

In re Refco, Inc., 2006 U.S. Dist. LEXIS 85691 at *22; Nellis v. Shugrue, 165 B.R. 115, 122

(S.D.N.Y. 1994) (citing In re Drexel Burnham Lambert Group, Inc., 960 F.2d 285, 292 (2d Cir.

1992), cert. denied, 506 U.S. 1088 (1993)).

         16.    The bankruptcy court should also consider the fair and reasonable course of action

for the debtor’s estate, with the limited available assets, giving consideration to the interests of

creditors and the avoidance of burdening the estate with undue waste or needless or fruitless

litigation. In re Del Grosso, 106 B.R. 165, 167-168 (Bankr. N.D. Ill. 1989); see also In re

Culmtech, Ltd., 118 B.R. 237, 238 (Bankr. M.D. Pa. 1990); In re Lawrence & Erausguin, Inc.,

124 B.R. 37, 38 (Bankr. N.D. Ohio 1990); In re Bell & Beckwith, 93 B.R. 569, 574-75 (Bankr.

N.D. Ohio 1988).

         17.    The bankruptcy court may credit and consider the opinions of the trustee or debtor

and their counsel in determining whether a settlement is fair and equitable. See In re Purified

{11944831:1}                                     5
21-10529-shl      Doc 50      Filed 07/15/21 Entered 07/15/21 16:18:28            Main Document
                                            Pg 6 of 8



Down Prods., 150 B.R. at 522; In re Drexel Burnham Lambert Group, Inc., 134 B.R. at 505.

The competency and experience of counsel supporting the settlement may also be considered.

Nellis, 165 B.R. at 122. Finally, the court should be mindful of the principle that “the law favors

compromise.” In re Drexel Burnham Lambert Group, Inc., 134 B.R. at 505 (quoting In re Blair,

538 F.2d 849, 851 (9th Cir. 1976)).

         18.   The Stipulation falls well above the lowest point in the range of reasonableness

for several reasons, including that: (i) the Stipulation settles any and all claims by TellaS against

the Debtor related to the Security Deposit; (ii) litigation over the Security Deposit would result in

delay and substantial litigation expenses to the estate; and (iii) were the parties to engage in

litigation, the probability of success on the merits is uncertain.

         19.   The Stipulation takes into account all of the above factors and the Debtor’s

business judgment.

         20.   The Stipulation avoids the cost, delay and uncertainty of a lengthy and

contentious litigation, and provides tangible monetary savings to the Estate and further benefits

creditors with allowed claims.

                                         No Prior Request
         21.   No previous motion for the relief requested herein has been made to this or any

other court.

                                             Conclusion

         22.   In sum, the Debtor submits that the Stipulation represents a fair and reasonable

compromise that is well above the lowest point in the “range of reasonableness,” confers a

substantial benefit on the estate, and is far preferable to the uncertainty, costs and delay of

litigation.



{11944831:1}                                       6
21-10529-shl     Doc 50     Filed 07/15/21 Entered 07/15/21 16:18:28          Main Document
                                          Pg 7 of 8



         WHEREFORE the Debtor respectfully requests that the Court enter an Order

substantially in the form attached as Exhibit B approving the Stipulation.


Dated: New York, New York            Respectfully submitted,
       July 15, 2021
                                     WINDELS MARX LANE & MITTENDORF, LLP
                                     Attorneys for the Debtor and Debtor-In-Possession


                                     By:     /s/ Charles E. Simpson
                                             Charles E. Simpson (csimpson@windelsmarx.com)
                                             A Member of the Firm

                                             156 West 56th Street
                                             New York, New York 10019
                                             Tel. (212) 237-1000 / Fax. (212) 262-1215




{11944831:1}                                    7
21-10529-shl     Doc 50    Filed 07/15/21 Entered 07/15/21 16:18:28   Main Document
                                         Pg 8 of 8



                                      EXHIBITS

               Exhibit A                Stipulation

               Exhibit B                Proposed Order




{11944831:1}                               8
